COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Delinda Gonzalez v. GMAC Mortgage LLC

Appellate case number:    01-12-00331-CV

Trial court case number: 1007378

Trial court:              County Civil Court at Law No. 4 of Harris County, Texas

       The record in this appeal was due on May 18, 2012. The clerk’s record was filed on June
22, 2012. The reporter’s record has not been filed.

        On July 31, 2012, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not made
arrangements to pay for the record. The Clerk further notified appellant that unless the Court
received written evidence that appellant had paid for or made arrangements to pay for the record
within 20 days of the date of the notice the Court might consider and decide those issues or
points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c).

       The 20 days have expired and no written evidence that the appellant has paid or made
arrangements to pay for the record has been filed with this Court. Accordingly, the Court will
consider and decide those issues or points that do not require a reporter’s record for a decision.

       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).

      Appellee’s brief is ORDERED to be filed within 30 days of the filing of appellant’s brief.
See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court

Date: September 11, 2012